Title: From George Washington to William Livingston, 3 March 1777
From: Washington, George
To: Livingston, William



Sir.
Head quarters. Morris Town. 3d March 1777.

The honour of receiving your favours 20th & 22d Ulto I am now to acknowledge.

Some time past Colo. Shreve had my peremptory Order to march with such of his Battalion as was then inlisted: I therefore expected him every day ’till your Letter of the 20th informed me that he was then at Burlington. He has my Order repeated to march immediately to Princeton, there to remain under General Putnam ’till he hears farther from me. Your Opinion of him is perhaps too well founded.
I fear it is not in my power to give so full and satisfactory an Answer to your request “to explain the Nature of the Oath administered by Virtue of my Proclamation” as You may expect. What the Stile of it was, as administered by the Generals to whom that business was chiefly assigned, I can not precisely tell. My Instructions to them were, to insist on nothing more than an Obligation “in no manner to injure the States”; without adverting to the Form prescribed by any Law of this: Had I known of any particular Form adapted to the Circumstances of its Inhabitants, I would most certainly have ordered it.
To remedy the Abuses which frequent Complaints had informed me were practised by the Troops Stationed at the Ferries upon Delaware, I have some time since ordered all the Boats from Trenton upwards to be collected at Coriell’s ferry, & placed under an Officer of approved Character with a strong Guard; whose Orders are such as will render the passage of the Inhabitants easy & expeditious, and at the same time Secure the Boats from the possibility of falling into the Enemy’s hands. Orders Similar to these Genl Gates has, respecting those below. An obedience to these Orders will, I hope, answer every good purpose: But should it not, I will adopt any other Mode which you shall think will answer the purpose.
Robert Combs, a Tavernkeeper in Pennytown, can inform you of a Rape committed on the Wife & Daughter of one Jno. Christopher by the Enemy while they lay there. Philip Parmer’s daughter was also ravished by six soldiers in that Neighbourhood—Thomas Keynes daughter was treated in the same manner. Those facts I did not particularly recollect at the time of writing You on the subject of the Enemy’s brutality—I have since found the Memorandm that was taken when our Army lay on the other side of the Delaware.
The Enemy remain much in the same situation they did when I wrote you last—From a number of concurring Circumstances & corresponding Accts I am led to believe that the Enemy’s loss in killed & wounded on the 23d Ulto can not be less than 100—At the same time 7 prisoners were made—Capt. Thruston with the 3 Volunteer Companies from Virginia & some Maryland Militia had an Engagement near Piscataway on the 1st Instt. The effect has not yet reached me. The Captn was much wounded in the Arm, 3 of his party killed & 7 wounded.

Our innoculated Soldiers have the disorder much lighter than could be reasonably expected: From present appearances We shall not loose a Man. I have the Honour to be with great sincerity Yr most Obdt Hble Sert

Go: Washington

